Exhibit 10.1
EMPLOYMENT AGREEMENT
by and between
GULFMARK OFFSHORE, INC.
and
RICHARD M. SAFIER

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT dated as of March 15, 2011 (this “Agreement”), by
and between Richard M. Safier (the “Executive”) and GulfMark Offshore, Inc., a
Delaware corporation (the “Company”).
     WHEREAS, the Company has hired the Executive as the Vice President, General
Counsel and Secretary of the Company;
     WHEREAS, the Company desires to encourage the attention and dedication to
the Company of the Executive as a member of the Company’s management, in the
best interests of the Company and the entities controlled by, or under common
control with the Company (the “Affiliates”);
     WHEREAS, the Company and the Executive desire to enter into an employment
agreement (the “Employment Agreement”);
     WHEREAS, the Executive is willing to commit himself to serve the Company,
on the terms and conditions herein provided; and
     WHEREAS, contemporaneously with entering into this Agreement, the Company
and the Executive are entering into a change of control agreement (the “Change
of Control Agreement”);
     NOW, THEREFORE, in consideration of the premises and the respective
covenants and agreements of the parties herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:
     1. Employment and Term. The Company hereby agrees to employ the Executive,
and the Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth. The period of employment of the Executive by the Company
hereunder (the “Employment Period”) shall commence on March 15, 2011 (the
“Effective Date”) and shall end on the Executive’s Date of Termination (as
defined in Section 7(b) hereof). The term of this Agreement (the “Term”) shall
commence on the Effective Date and shall end on the one-year anniversary
thereof; provided, that, on March 15, 2012 and each anniversary thereafter, the
Term shall be extended for one additional year unless, prior to November 15,
2011 with respect to the extension on March 15, 2012, and each anniversary of
March 15, 2012, thereafter with respect to each subsequent annual extension, the
Company or the Executive shall have given notice not to extend the Term or the
Executive shall have incurred a termination of employment with the Company.
     2. Position and Duties.
     (a) As of the Effective Date, the Executive shall serve as Vice President,
General Counsel and Secretary of the Company, in which capacity the Executive
shall perform the usual and customary duties of such offices, which shall be
those normally inherent in such capacities in companies of similar size and
character as the Company and its Affiliates. The Executive agrees and
acknowledges that, in connection with his employment relationship with the
Company, when

 



--------------------------------------------------------------------------------



 



reasonably requested by the Chief Executive Officer, the Executive shall also be
required to perform the usual and customary duties of any executive with the
title of Vice President, General Counsel and Secretary with companies of similar
size and character as the Company and its Affiliates, whether or not such duties
are within the scope of the Executive’s duties on the Effective Date. Executive
shall report to the Chief Executive Officer of the Company. The Executive agrees
and acknowledges that, in connection with his employment relationship with the
Company, the Executive owes fiduciary duties to the Company and will act
accordingly.
     (b) During the Employment Period, the Executive agrees to devote
substantially his full time, attention and energies to the Company’s business
and agrees to faithfully and diligently endeavor to the best of his ability to
further the best interests of the Company. The Executive shall not engage in any
other business activity, whether or not such business activity is pursued for
gain, profit or other pecuniary advantage. Subject to the covenants of Section 9
herein, this shall not be construed as preventing the Executive from investing
his own assets in such form or manner as will not require his services in the
daily operations of the affairs of the companies in which such investments are
made. Further, subject to Section 9 herein, the Executive may serve as a
director of other companies, if such service is approved by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”), so long as such service is not detrimental to the Company, does not
interfere with the Executive’s service to the Company and does not present the
Executive with a conflict of interest.
     (c) In keeping with the Executive’s fiduciary duties to the Company, the
Executive agrees that he shall not, directly or indirectly, become involved in
any conflict of interest, or upon discovery thereof, allow such a conflict to
continue. Moreover, the Executive agrees that he shall promptly disclose to the
Chief Executive Officer of the Company any facts which might involve any
reasonable possibility of a conflict of interest, or be perceived as such.
     (d) Circumstances in which a conflict of interest on the part of the
Executive would or might arise, and which should be reported immediately by the
Executive to the Chief Executive Officer of the Company, include, but are not
limited to, the following: (i) ownership of a material interest in, acting in
any capacity for, or accepting directly or indirectly any payments, services or
loans from a supplier, contractor, subcontractor, customer or other entity with
which the Company does business; (ii) misuse of information or facilities to
which the Executive has access in a manner which will be detrimental to the
Company’s interest; (iii) disclosure or other misuse of Confidential Information
(as defined in Section 9); (iv) acquiring or trading in, directly or indirectly,
other properties or interests connected with the design, manufacture or
marketing of products designed, manufactured or marketed by the Company; (v) the
appropriation to the Executive or the diversion to others, directly or
indirectly, of any opportunity in which it is known or could reasonably be
anticipated that the Company would be interested; and (vi) the ownership,
directly or indirectly, of a material interest in an enterprise in competition
with the Company or its dealers and distributors or acting as a director,
officer, partner, consultant, employee or agent of any enterprise which is in
competition with the Company or its dealers or distributors.

-2-



--------------------------------------------------------------------------------



 



     (e) Further, the Executive covenants, warrants and represents that he
shall:
     (i) devote his full and best efforts to the fulfillment of his employment
obligations;
     (ii) exercise the highest degree of fiduciary loyalty and care and the
highest standards and conduct in the performance of his duties; and
     (iii) endeavor to prevent any harm, in any way, to the business or
reputation of the Company.
     (f) For purposes of this Section 2, the determination of whether any matter
or transaction constitutes a conflict of interest hereunder shall be made solely
by the Board of Directors of the Company (the “Board”) in its reasonable
discretion; provided, however, any matter or transaction that is permitted by or
otherwise in compliance with the terms and conditions of all applicable ethics,
conflict of interest or similar written policies of the Company in effect at the
time of such determination shall not be a conflict of interest hereunder. The
determination of whether any matter or transaction is permitted by or otherwise
in compliance with the terms and conditions of such policies shall be made
solely by the Board in its reasonable discretion.
     3. Place of Performance. In connection with the Executive’s employment by
the Company, the Executive’s principal business address shall be at the
Company’s current principal executive offices in Houston, Texas (the “Principal
Place of Employment”) or in such other place as the Executive and the Company
may agree.
     4. Compensation and Related Matters.
     (a) Base Salary. During the Employment Period, the Company shall pay the
Executive an annual base salary (“Base Salary”) in an amount that shall be
established from time to time by the Company, payable in approximately equal
installments in accordance with the Company’s customary payroll practices. The
Base Salary is currently $245,000 annually. The Company shall review the
Executive’s Base Salary at least annually during the Employment Period. The
Executive’s Base Salary may be increased but not decreased during the Employment
Period.
     (b) Bonuses. During the Employment Period, the Executive shall be eligible
to participate in the GulfMark Offshore, Inc. Incentive Compensation Plan (or
any applicable successor plan) (the “Incentive Plan”). The bonus opportunity
afforded the Executive pursuant to this Section 4(b) may vary from year to year
and any bonus earned thereunder (the “Annual Bonus”) shall be paid at a time and
in a manner consistent with the Company’s customary practices. The target Annual
Bonus for the Executive for a year is equal to 100 percent (100%) of the amount
of the Executive’s Base Salary that is earned by the Executive during such year.
The Executive’s bonus levels under the Incentive Plan will be contingent upon
the Company achieving predetermined performance goals and approval by the
Compensation Committee. The Company may also award the Executive a discretionary
cash bonus or other cash bonus outside of the Incentive Plan for services
performed by the Executive during a fiscal year.

-3-



--------------------------------------------------------------------------------



 



     (c) Equity-Based Compensation and Performance Awards. During the Employment
Period, the Executive shall be entitled to receive equity-based compensation
awards and performance awards on substantially similar terms and conditions no
less favorable than awards made to the other senior executive officers of the
Company.
     As the Executive’s initial award, during 2011 the Compensation Committee
shall grant to the Executive an award of 4,000 shares of restricted stock, under
the GulfMark Offshore, Inc. 2010 Omnibus Equity Incentive Plan (the “LTI Plan”)
which shall become 100 percent (100%) vested on the three (3) year anniversary
of the Effective Date subject to the Executive’s continued employment with the
Company. The terms of such grant, when made, shall be set forth in a written
award agreement.
     In addition, during the Term, for 2012 and annually thereafter, at the time
the Compensation Committee makes annual grants of equity awards to executive
officers, the Company shall grant long-term incentive compensation award
opportunities (such as restricted stock, restricted stock units and/or stock
options) under the LTI Plan or a successor plan approved by the stockholders of
the Company, having a grant date value equal to the sum of the Executive’s Base
Salary and target Annual Bonus opportunity. Such grants shall be subject to such
performance and service conditions as the Compensation Committee may determine
in its sole discretion. For purposes hereof, the grant date value shall be
determined in the same manner as grant date values are determined by the
Compensation Committee with respect to long-term incentive awards made to
executive officers of the Company generally. If the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under applicable securities
laws, the Executive shall forfeit and must repay to the Company any compensation
awarded under the LTI Plan or a successor plan approved by the stockholders of
the Company to the extent specified in any of the Company’s recoupment policies
established or amended (now or in the future) in compliance with the rules and
standards of the Securities and Exchange Commission Committee under or in
connection with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.
     (d) Expenses. The Company shall promptly reimburse the Executive for all
reasonable business expenses incurred during the Employment Period by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while away from home on business or at the request of and in the
service of the Company; provided, in each case, that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Company. Such payments under this Section 4(d) shall be made within ten
(10) business days after the delivery of the Executive’s written request for the
payment accompanied by such evidence of fees and expenses incurred as the
Company may reasonably require. The parties intend and agree that such ten
(10) business day deadline is not to be extended as a result of the following
sentence which is included solely for the purpose of complying with
Section 409A. The Company shall pay the Executive the amount of such expenses by
the last day of the Executive’s taxable year following the taxable year in which
the Executive incurred such expenses. The expenses that are subject to
reimbursement pursuant to this Section 4(d) shall not be limited as a result of
when the expenses are incurred. The amount of expenses eligible for
reimbursement pursuant to this Section 4(d) during a given taxable year of the
Executive shall not affect the amount of expenses eligible for reimbursement in
any other

-4-



--------------------------------------------------------------------------------



 



taxable year of the Executive. The right to reimbursement pursuant to this
Section 4(d) is not subject to liquidation or exchange for another benefit.
     (e) Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in all of the employee benefit plans and arrangements
made available by the Company to its other senior executive officers, including
without limitation the GulfMark Offshore, Inc. Deferred Compensation Plan and
the GulfMark Offshore, Inc. 401(k) Plan, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements.
     Except for any reimbursements under the applicable group health plan that
are subject to a limitation on reimbursements during a specified period, the
amount of expenses eligible for reimbursement under this Section 4(e), or
in-kind benefits provided, during the Executive’s taxable year shall not affect
the expenses eligible for reimbursement, or in-kind benefits to be provided, in
any other taxable year of the Executive. The Executive’s right to reimbursement
or in-kind benefits pursuant to this Section 4(e) shall not be subject to
liquidation or exchange for another benefit.
     (f) Vacation. During the Employment Period, after 2011 the Executive shall
be entitled to vacation in accordance with the Company’s vacation policy in
effect from time to time; provided that during the 2011 calendar year the
Executive shall be entitled to three (3) weeks of vacation.
     5. Offices. Subject to Sections 2, 3 and 4 hereof, the Executive agrees to
serve without additional compensation, if elected or appointed thereto, as a
director of any of the Company’s subsidiaries and as a member of any committees
of the board of directors of any such corporations, and in one or more executive
positions of any of the Company’s subsidiaries.
     6. Termination. The Employment Period shall end in the event of a
termination of the Executive’s employment in accordance with any of the
provisions of Section 6 or 7, and the Term shall expire in the event of a
termination of Executive’s employment by the Company for Cause or by the
Executive without Good Reason, in each case, on the Executive’s Date of
Termination. Otherwise the Term shall expire as set forth in Section 1.
     (a) Death. The Executive’s employment hereunder shall terminate upon his
death.
     (b) Disability. If, as a result of the Executive’s “Disability,” as that
term is defined in 29 C.F.R. sec. 1630.2(g) (or any subsequent amendment
thereto), the Executive is unable to perform the essential functions of his
position, with or without reasonable accommodation, for ninety (90) consecutive
days, the Company may terminate the Executive’s employment, provided the Company
allows the Executive thirty (30) days following Notice of Termination (as
defined in Section 7(a) hereof) to return to the performance of the essential
functions of his position, with or without accommodation. Such Notice of
Termination may be sent during the 90-day period.
     (c) Cause. The Company may terminate the Executive’s employment hereunder
for Cause. For purposes of this Agreement, the Company shall have “Cause” shall
mean (i) the willful and continued failure by the Executive to substantially
perform his duties as an employee

-5-



--------------------------------------------------------------------------------



 



of the Company (other than any such failure resulting from incapacity due to
physical or mental illness), which failure is not cured to the Board’s
satisfaction within a reasonable period after written notice thereof to
Executive, (ii) the Executive being convicted of or a plea of nolo contendere to
the charge of a felony (other than a felony involving a traffic violation or as
a result of vicarious liability), (iii) the commission by the Executive of a
material act of dishonesty or breach of trust resulting or intending to result
in personal benefit or enrichment to the Executive at the expense of the
Company, or (iv) an unauthorized absence from employment that is not cured to
the Board’s satisfaction within five (5) days after written notice thereof to
Executive. For purposes of this paragraph, no act, or failure to act, on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was not in the best interest of the Company. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to him a copy of a resolution
duly adopted by the affirmative vote of not less than two-thirds (⅔) of the
entire authorized membership of the Board at a meeting of the Board (after
reasonable notice and an opportunity for the Executive, together with counsel,
to be heard before the Board) finding that in the good faith opinion of the
Board the Executive was guilty of conduct set forth in clauses (i), (ii),
(iii) or (iv) of the second sentence of this paragraph and specifying the
particulars thereof in detail.
     (d) Good Reason. The Executive may terminate his employment hereunder for
“Good Reason”. “Good Reason” for the Executive’s termination of employment shall
mean the occurrence, without the Executive’s prior written consent, of any one
or more of the following:
     (i) the assignment to the Executive of any duties inconsistent with the
Executive’s position (including status, office, title and reporting
requirements), authorities, duties or other responsibilities as contemplated by
Section 2 of this Agreement;
     (ii) the relocation of the Principal Place of Employment to a location more
than seventy-five (75) miles from the Principal Place of Employment; or
     (iii) a material breach by the Company of any provision of this Agreement;
provided, in any case, that the Company shall have thirty (30) business days
from the date on which the Company receives the Executive’s Notice of
Termination for Good Reason to remedy any such occurrence otherwise constituting
Good Reason. Notwithstanding any provision of this Agreement to the contrary,
the Executive shall not be treated as having terminated his employment for a
Good Reason event if he incurs a Separation From Service more than one year
following the initial existence of the particular Good Reason condition or if he
has not given the Company written notice of the Good Reason condition within
ninety (90) days after the initial existence of the Good Reason condition.
     (e) Termination of Agreement. Either party hereto may terminate this
Agreement and the employment of the Executive at any time by giving the Chief
Executive Officer of the Company or the Executive, as the case may be, no more
than thirty (30) days’ prior written notice, in accordance with Section 7
hereof, of such party’s intent to so terminate this Agreement and the employment
of the Executive.

-6-



--------------------------------------------------------------------------------



 



     7. Termination Procedure.
     (a) Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than termination pursuant to Section 6(a)
hereof) shall be communicated by written Notice of Termination to the other
party hereto in accordance with Section 12 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
     (b) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated pursuant to Section 6(a) above, the date of
the Executive’s death, (ii) if the Executive’s employment is terminated pursuant
to Section 6(b) above, thirty (30) days after Notice of Termination is given
(provided that the Executive shall not have returned to the performance of his
duties on a full-time basis during such thirty (30) day period), (iii) if the
Executive’s employment is terminated pursuant to Section 6(c) above, the date
specified in the Notice of Termination, which date may be no earlier than the
date the Executive is given notice in accordance with Section 12 hereof, (iv) if
the Executive’s employment is terminated pursuant to Section 6(d) above, the
date on which a Notice of Termination is given or any later date (within thirty
(30) days of the date of such Notice of Termination) set forth in such Notice of
Termination and (v) if the Executive’s employment is terminated for any other
reason, the date specified in the Notice of Termination, which date shall be not
later than thirty (30) days following the date on which Notice of Termination is
given; provided, that, if within ten (10) days after any Notice of Termination
is given the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning such termination, the Date of Termination shall
be the date on which the dispute is finally determined, either by mutual written
agreement of the parties or by a binding and final arbitration award.
     8. Compensation upon Termination or During Disability.
     (a) Benefit Obligation and Accrued Obligation Defined. For purposes of this
Agreement, payment of the “Benefit Obligation” shall mean payment by the Company
to the Executive (or his designated beneficiary or legal representative, as
applicable), when due, of all vested benefits to which the Executive is entitled
under the terms of the employee benefit plans and compensation arrangements in
which the Executive is a participant as of the Date of Termination. For the
avoidance of doubt, the Executive’s benefits under the GulfMark Offshore, Inc.
401(k) Plan shall not be subject to a mandatory six-month delay in payment
pursuant to Section 409A as such plan is exempt from Section 409A. “Accrued
Obligation” means the sum of (1) the Executive’s Base Salary through the Date of
Termination for periods through but not following his Separation From Service
(as defined in Section 8(b) below) and (2) any accrued vacation pay earned by
the Executive, in each case, to the extent not theretofore paid.
     (b) Disability; Death. Following the termination of the Executive’s
employment pursuant to Section 6(a) or Section 6(b) hereof, the Company shall
pay to the Executive (or his estate or legal representative, if applicable):
     (i) the Accrued Obligation; and

-7-



--------------------------------------------------------------------------------



 



     (ii) the Executive’s Base Salary through the Date of Termination for
periods following his Separation From Service, to the extent not theretofore
paid.
In the event of the termination of the Executive’s employment pursuant to
Section 6(a) or Section 6(b) the Company shall pay the Executive or his estate
the Accrued Obligation within thirty (30) days after the date of termination of
the Executive’s employment.
In the event of the termination of the Executive’s employment pursuant to
Section 6(a) the Company shall pay the Executive’s estate the amounts required
pursuant to Section 8(b)(ii) within sixty (60) days after the Date of
Termination. In the event of the termination of the Executive’s employment
pursuant to Section 6(b) in a circumstance where the Executive has incurred a
Section 409A Disability, the Company shall pay the Executive the amounts
required to be paid pursuant to Section 8(b)(ii) within 60 days after the date
the Executive incurs a Section 409A Disability. For purposes of this Agreement,
“Section 409A Disability” means the inability of the Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. The Executive shall
also be treated as having a “Section 409A Disability” if he is, by reason of a
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company. The Company shall determine whether the Executive has incurred a
Section 409A Disability. Such determination shall be supported by the written
medical opinion of a medical doctor who is mutually acceptable to the Company
and the Executive. In the event of the termination of the Executive’s employment
pursuant to Section 6(b) in a circumstance where the Executive has not incurred
a Section 409A Disability, the Company shall pay the Executive the amounts
required to be paid pursuant to Section 8(b)(ii) within sixty (60) days
following his Separation From Service if he is not a Specified Employee or on
the date that is six months following the date of the Executive’s Separation
from Service if he is a Specified Employee. For purposes of this Agreement, the
term “Separation From Service” shall have the meaning ascribed to such term in
Section 409A. The term “Specified Employee” means a person who is a “specified
employee” within the meaning of Section 409A, taking into account the elections
made and procedures established in resolutions adopted by the Compensation
Committee.
Neither the Executive nor his estate shall be permitted to specify the taxable
year in which a payment described in this Section 8(b) shall be paid.
In the event of the termination of the Executive’s employment pursuant to
Section 6(a) or Section 6(b) the Company shall pay the Executive the Benefit
Obligation at the times specified in and in accordance with the terms of the
applicable employee benefit plans and compensation arrangements.
     (c) By the Company for Cause. If during the Term the Executive’s employment
is terminated by the Company pursuant to Section 6(c) hereof, the Company shall
pay to the Executive the Accrued Obligation within thirty (30) days following
the Date of Termination. The Company shall pay to the Executive his Base Salary
for periods following his Separation From Service, to the extent not theretofore
paid, within thirty (30) days following his Separation

-8-



--------------------------------------------------------------------------------



 



From Service if he is not a Specified Employee or on the date that is six months
following his Separation From Service if he is a Specified Employee. Following
such payments, the Company shall have no further obligations to the Executive
other than as may be required by law or the terms of an employee benefit plan of
the Company. The Company shall pay the Executive the Benefit Obligation at the
times specified in and in accordance with the terms of the applicable employee
benefit plans and compensation arrangements.
     (d) By the Executive Without Good Reason. If during the Term the Executive
terminates his employment for any reason other than Good Reason, the Company
shall pay to the Executive the Accrued Obligation within thirty (30) days
following the Date of Termination. The Company shall pay to the Executive his
Base Salary for periods following his Separation From Service, to the extent not
theretofore paid, within thirty (30) days following his Separation From Service
if he is not a Specified Employee or on the date that is six months following
his Separation From Service if he is a Specified Employee. Following such
payments, the Company shall have no further obligations to the Executive other
than as may be required by law or the terms of an employee benefit plan of the
Company. The Company shall pay the Executive the Benefit Obligation at the times
specified in and in accordance with the terms of the applicable employee benefit
plans and compensation arrangements. The Executive shall not have breached this
Agreement if he terminates his employment for any reason.
     (e) By the Company Without Cause or by the Executive for Good Reason. If
during the Term the Executive’s employment is terminated by the Company other
than for Cause, death or Disability or if the Executive terminates his
employment for Good Reason, then, subject to Section 16:
     (i) The Company shall pay to the Executive, at the times specified in
Section 8(e)(vi) below, the following amounts:
     (A) the Accrued Obligation;
     (B) the Executive’s Base Salary through the Date of Termination for periods
following his Separation From Service, to the extent not theretofore paid;
     (C) a lump sum in cash equal to two times the Executive’s Base Salary (at
the rate in effect as of the Date of Termination);
     (D) a lump sum in cash equal to the undiscounted value of the employer
contributions or credits the Company would have made to the GulfMark Offshore,
Inc. 401(k) Plan and the GulfMark Offshore, Inc. Deferred Compensation Plan
(including but not limited to matching contributions, and not including elective
deferrals by the Executive) on behalf of the Executive had the Executive
continued in the employ of the Company for a period of two years after the
Employment Termination Date, assuming for this purpose that (i) the Executive’s
earned compensation per year during that two year period of time was the
Executive’s Base Salary in effect on the Date of Termination; (ii) the Executive
had, during such two year period, made the maximum elective deferrals permitted
under the GulfMark Offshore, Inc. 401(k) Plan, and the contribution,

-9-



--------------------------------------------------------------------------------



 



deferral, credit and accrual percentages made under the GulfMark Offshore, Inc.
Deferred Compensation Plan, by and on behalf of the Executive during the two
year period, were the same percentages in effect on the Date of Termination; and
(iii) the amounts of any legal limitations on benefits (such as section
401(a)(17) of the Code) are the same amounts as are in effect under the Code on
the Date of Termination.
     (E) a lump sum in cash equal to the product of (x) the Executive’s Annual
Bonus paid for the immediately preceding calendar year and (y) a fraction, the
numerator of which is the number of days during the Company’s then current
fiscal year through the Date of Termination and the denominator of which is 365.
     (ii) For a period of six (6) months after the date of the Executive’s
Separation From Service, the Company shall promptly reimburse the Executive for
reasonable outplacement services incurred by him.
     (iii) Any and all then outstanding stock options and restricted stock
awards previously granted by the Company to the Executive shall become fully
exercisable and vested;
     (iv) Payments to the Executive of the amounts under clauses (i)(C), (i)(D)
and (i)(E) of this Section 8(e) (other than Accrued Obligations) are contingent
upon the Executive’s execution and delivery of a release substantially in the
form of Exhibit A hereto by the deadline established by the Company. The
Executive will not be paid the remuneration described in clauses (i)(C), (i)(D)
and (i)(E) of this Section 8(e), and the Executive shall forfeit any right to
such remuneration, unless (I) the Executive has executed and delivered the
release, and (II) any statutory revocation period for revoking such release
shall have expired (in the case of both clause (I) and clause (II)) on or prior
to the payment commencement date for such remuneration specified in clause
(vi) of this Section 8(e).
     (v) The Executive shall not be permitted to specify the taxable year in
which any payment described in this Section 8(e) shall be made to him.
     (vi) The Company shall pay the Executive the Benefit Obligation at the
times specified in and in accordance with the terms of the applicable employee
benefit plans and compensation arrangements. The Company shall pay the Executive
the amounts specified in Section 8(e)(i)(A) within thirty (30) days after the
Date of Termination. The Company shall pay or provide to the Executive the
amounts or benefits specified in Sections 8(e)(i)(B), 8(e)(i)(C), 8(e)(i)(D) and
8(e)(i)(E) 30 days following the date of the Executive’s Separation From Service
if he is not a Specified Employee or on the date that is six months following
the date of his Separation From Service if he is a Specified Employee.

-10-



--------------------------------------------------------------------------------



 



     9. Confidential Information; Non-Competition; Non-Solicitation.
     (a) Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company and its Affiliates all trade secrets,
confidential information, and knowledge or data relating to the Company and its
Affiliates and their businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company and which shall not have been
or hereafter become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement) (hereinafter
being collectively referred to as “Confidential Information”). For the avoidance
of doubt, Confidential Information shall not include information that:
     (i) is already in Executive’s possession; provided that the information is
not known by the Executive to be subject to another confidentiality agreement
with, or other obligation of secrecy to, the Company or any of its Affiliates,
     (ii) becomes generally available to the public other than as a result of a
disclosure by the Executive, or
     (iii) becomes available to the Executive on a non-confidential basis from a
source other than the Company or any of its Affiliates or any of their
respective directors, officers, employees, agents or advisors; provided, that
such source is not known by the Executive to be bound by a confidentiality
agreement with or other obligation of secrecy to the Company or any of its
Affiliates.
The Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such trade secrets, information, knowledge or data to anyone other than the
Company and those designated by the Company. Any termination of the Executive’s
employment or of this Agreement shall have no effect on the continuing operation
of this Section 9(a). The Executive agrees to return all Confidential
Information, including all photocopies, extracts and summaries thereof, and any
such information stored electronically on tapes, computer disks or in any other
manner to the Company at any time upon request by the Company and upon the
termination of his employment hereunder for any reason.
     (b) Non-Competition. During the Employment Period and for a period of two
(2) years following the Date of Termination (such period following the
Employment Period, the “Restricted Period”), the Executive shall not engage in
Competition, as defined below, with the Company; provided, that it shall not be
a violation of this Section 9(b) for the Executive to become the registered or
beneficial owner of up to five percent (5%) of any class of the capital stock of
a corporation registered under the Securities Exchange Act of 1934, as amended,
provided that the Executive does not actively participate in the business of
such corporation until such time as this covenant expires.
     For purposes of this Agreement, “Competition” by the Executive means the
Executive’s engaging in, or otherwise directly or indirectly being employed by
or acting as a consultant or lender to, or being a director, officer, employee,
principal, agent, stockholder, member, owner or partner of, or permitting his
name to be used in connection with the activities of any other

-11-



--------------------------------------------------------------------------------



 



business or organization which competes, directly or indirectly, with the
business of the Company as the same shall be constituted at any time during the
Term.
     (c) Non-Solicitation. During the Restricted Period, the Executive agrees
that he will not, directly or indirectly, for his benefit or for the benefit of
any other person, firm or entity, do any of the following:
     (i) solicit from any customer doing business with the Company or any of its
Affiliates as of the Date of Termination that is known to Executive, business of
the same or of a similar nature to the business of the Company with such
customer;
     (ii) solicit from any potential customer of the Company or any of its
Affiliates that is known to the Executive business of the same or of a similar
nature to that which has been the subject of a known written or oral bid, offer
or proposal by the Company or any of its Affiliates, or of substantial
preparation with a view to making such a bid, proposal or offer, within six
(6) months prior to such Date of Termination;
     (iii) solicit the employment or services of any person who was known to be
employed by or was a known consultant to the Company or any of its Affiliates
upon the Date of Termination, or within six (6) months prior thereto; or
     (iv) otherwise knowingly interfere with the business or accounts of the
Company or any of its Affiliates.
     The Executive and the Company agree and acknowledge that the Company has a
substantial and legitimate interest in protecting the Company’s Confidential
Information and goodwill. The Executive and the Company further agree and
acknowledge that the provisions of this Section 9 are reasonably necessary to
protect the Company’s legitimate business interests and are designed to protect
the Company’s Confidential Information and goodwill.
     The Executive agrees that the scope of the restrictions as to time,
geographic area, and scope of activity in this Section 9 are reasonably
necessary for the protection of the Company’s legitimate business interests and
are not oppressive or injurious to the public interest. The Executive agrees
that in the event of a breach or threatened breach of any of the provisions of
this Section 9 the Company shall be entitled to injunctive relief against the
Executive’s activities to the extent allowed by law, and the Executive waives
any requirement for the posting of any bond by the Company in connection with
such action. The Executive further agrees that any breach or threatened breach
of any of the provisions of Section 9(a) would cause injury to the Company for
which monetary damages alone would not be a sufficient remedy.
     (d) Publicity. The Executive agrees that the Company may use, and hereby
grants the Company the nonexclusive and worldwide right to use, the Executive’s
name, picture, likeness, photograph, signature or any other attribute of the
Executive’s persona (all of such attributes are hereafter collectively referred
to as “Persona”) in any media for any advertising, publicity or other purpose at
any time, either during or subsequent to his employment by the Company. The
Executive agrees that such use of his Persona will not result in any invasion or
violation of any privacy or property rights the Executive may have; and the
Executive agrees that he will receive no additional compensation for the use of
his Persona. The Executive further agrees that any

-12-



--------------------------------------------------------------------------------



 



negatives, prints or other material for printing or reproduction purposes
prepared in connection with the use of his Persona by the Company shall be and
are the sole property of the Company.
     10. Indemnification; Insurance. The Company shall indemnify the Executive
to the fullest extent permitted by the laws of the Company’s state of
incorporation in effect at that time, or certificate of incorporation and
by-laws of the Company, whichever affords the greater protection to the
Executive. The Executive will be entitled to any insurance policies the Company
may elect to maintain generally for the benefit of its officers and directors
against all costs, charges and expenses incurred in connection with any action,
suit or proceeding to which he may be made a party by reason of being a director
or officer of the Company. Notwithstanding any other provision of this
Agreement, to the extent that any payment under this Section 10 is not exempt
from Section 409A pursuant to the application of Department of Treasury
Regulation §1.409A-1(b)(10) or other applicable exemption (a “409A Payment”) the
following provisions of this Section 2(g) shall apply with respect to such 409A
Payment. Employer shall make a 409A Payment due under this Agreement at the time
specified above in this Agreement. The parties intend and agree that such
payment deadline is not to be extended as a result of the following sentence
which is included solely for the purpose of complying with Section 409A.
Employer shall make a 409A Payment by the last day of the taxable year of
Employee following the taxable year in which such legal fees and expenses were
incurred. The legal fees or expenses that are subject to reimbursement pursuant
to this Agreement shall not be limited as a result of when the fees or expenses
are incurred. The amounts of legal fees or expenses that are eligible for
reimbursement pursuant to this Agreement during a given taxable year of the
Indemnitee shall not affect the amount of expenses eligible for reimbursement in
any other taxable year. The right to reimbursement pursuant to this Agreement is
not subject to liquidation or exchange for another benefit.
     11. Successors; Binding Agreement.
     (a) Company’s Successors. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as he would be entitled to hereunder if he
terminated his employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 11 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.
     (b) Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him hereunder if he had

-13-



--------------------------------------------------------------------------------



 



continued to live, all such amounts unless otherwise provided herein shall be
paid in accordance with the terms of this Agreement to the Executive’s devisee,
legatee or other designee or, if there is no such designee, to the Executive’s
estate.
     12. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:
If to the Executive:
Mr. Richard M. Safier
15 Saint Simons Ct.
Sugarland, Texas 77479
If to the Company:
GulfMark Offshore, Inc.
10111 Richmond Avenue, Suite 340
Houston, Texas 77042
Attention: Vice President Human Resources
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     13. Amendment or Modification; Waiver. No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by the Executive and such officer of the Company
as may be specifically designated by the Board or its Compensation Committee. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly in Agreement.
     14. Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement, the Executive’s employment by the Company or the
Executive’s compensation or benefits (a “Dispute”) shall be settled in
accordance with the procedures described in this Section 14.
     (a) First, the parties shall attempt in good faith to resolve any Dispute
promptly by negotiations between the Executive and executives or directors of
the Company who have authority to settle the Dispute. Either party may give the
other disputing party written notice of any Dispute not resolved in the normal
course of business. Within five days after the effective date of that notice,
the Executive and such executives or directors of the Company shall agree upon a
mutually acceptable time and place to meet and shall meet at that time and
place, and thereafter as often as they reasonably deem necessary, to exchange
relevant information and to

-14-



--------------------------------------------------------------------------------



 



attempt to resolve the Dispute. The first of those meetings shall take place
within 30 days of the effective date of the disputing party’s notice. If the
Dispute has not been resolved within 60 days of the disputing party’s notice, or
if the parties fail to agree on a time and place for an initial meeting within
five days of that notice, either party may initiate mediation and arbitration of
the Dispute as provided hereinafter. If a negotiator intends to be accompanied
at a meeting by an attorney, the other negotiators shall be given at least three
business days’ notice of that intention and may also be accompanied by an
attorney. All negotiations pursuant to this Section 14 shall be treated as
compromise and settlement negotiations for the purposes of applicable rules of
evidence and procedure.
     (b) Second, if the Dispute is not resolved through negotiation as provided
in Section 14(a), either disputing party may require the other to submit to
non-binding mediation with the assistance of a neutral, unaffiliated mediator.
If the parties encounter difficulty in agreeing upon a neutral mediator, they
shall seek the assistance of the American Arbitration Association in the
selection process.
     (c) Any Dispute that has not been resolved by the non-binding procedures
provided in Sections 14(a) and 14(b) within 90 days of the initiation of the
first of the procedures shall be finally settled by arbitration conducted
expeditiously in accordance with the Commercial Arbitration Rules of the
American Arbitration Association or of such similar organization as the parties
hereto may mutually agree; provided, that if one party has requested the other
to participate in a non-binding procedure and the other has failed to
participate within 30 days of the written request, the requesting party may
initiate arbitration before the expiration of the period. The arbitration shall
be conducted by three independent and impartial arbitrators. The Executive shall
appoint one arbitrator, the Company shall appoint a second arbitrator, and a
third arbitrator not appointed by the parties shall be appointed by the first
two arbitrators selected. The arbitration shall be held in Houston, Harris
County, Texas. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The arbitrators shall award the prevailing party in the
arbitration its costs and expenses, including reasonable attorney’s fees,
incurred in connection with the Dispute. The arbitrators shall not award any
amount to either the Executive or the Company in excess of the compensation,
employee benefits and indemnification amounts that the Company paid or should
have paid to the Executive pursuant to this Agreement.
     (d) Notwithstanding the Dispute resolution provisions of this Section 14,
either party may bring an action in a court of competent jurisdiction in an
effort to enforce the provisions of this Section 14 and to seek injunctive
relief to protect the party’s rights pending resolution of a Dispute pursuant to
this Section 14, including, without limitation, the Company’s rights pursuant to
Section 9 of this Agreement.
     15. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Texas without regard to its conflicts of law principles.
     16. Miscellaneous. All references to sections of any statute shall be
deemed also to refer to any successor provisions to such sections. The
obligations of the parties under Sections 8, 9, 10 and 14 hereof shall survive
the expiration of the Term. The compensation and benefits payable to the
Executive or his beneficiary under Section 8 of this Agreement shall be in lieu
of

-15-



--------------------------------------------------------------------------------



 



any other severance benefits to which the Executive may otherwise be entitled
upon his termination of employment under any severance plan, program, policy or
arrangement of the Company other than the Change of Control Agreement and the
Executive shall not be entitled to receive any benefits under Section 8 hereof
if he has become eligible to receive benefits under the Change of Control
Agreement.
     17. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect throughout the Term. Should any one or more of the provisions of this
Agreement be held to be excessive or unreasonable as to duration, geographical
scope or activity, then that provision shall be construed by limiting and
reducing it so as to be reasonable and enforceable to the extent compatible with
the applicable law.
     18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     19. Release. In consideration of the benefits and compensation which may be
awarded to the Executive pursuant to Section 8 of this Agreement, the Executive
hereby agrees to execute and be bound by, as a condition precedent to receiving
said benefits and compensation, the Release attached hereto as Exhibit A, such
Release being incorporated herein by reference.
     20. Compliance With Section 409A. It is intended that this Agreement shall
comply with Section 409A. The provisions of this Agreement shall be interpreted
and administered in a manner that complies with Section 409A.
     21. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and, as of the
Effective Date, supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto;
provided, that the Change of Control Agreement shall not be superseded hereby.

-16-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of March 15, 2011.

                  GULFMARK OFFSHORE, INC.    
 
           
 
  By:   /s/ Quintin V. Kneen    
 
     
 
   
 
           
 
  Date:   3-15-11    
 
     
 
   
 
                RICHARD SAFIER    
 
 
/s/ Richard M. Safier
   
 
       
 
  Date:   March 15, 2011    
 
     
 
   

-17-



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE
     The Executive hereby irrevocably and unconditionally releases, acquits and
forever discharges the Company (as defined in the Executive’s Employment
Agreement) and its affiliated companies and their directors, officers, employees
and representatives, (collectively “Releasees”), from any and all claims,
liabilities, obligations, damages, causes of action, demands, costs, losses
and/or expenses (including attorneys’ fees) of any nature whatsoever, whether
known or unknown, including, but not limited to, rights arising out of alleged
violations of any contracts, express or implied, any covenant of good faith and
fair dealing, express or implied, or any tort, or any legal restrictions on the
Company’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation,
Title VII of the Civil Rights Act of 1964, as amended and the Age Discrimination
in Employment Act of 1967, as amended, which the Executive claims to have
against any of the Releasees (in each case, except as to indemnification
provided by (a) the Executive’s Employment Agreement with the Company (as
amended or superseded from time to time) and/or (b) by the Company’s bylaws and
any indemnification agreement or arrangement permitted by Section 145 of the
Delaware General Corporation Law and by directors, officers and other liability
insurance coverages to the extent you would have enjoyed such coverages had you
remained a director or officer of the Company). In addition, the Executive
waives all rights and benefits afforded by any state laws which provide in
substance that a general release does not extend to claims which a person does
not know or suspect to exist in his favor at the time of executing the release
which, if known by him, must have materially affected the Executive’s settlement
with the other person. The only exception to the foregoing are claims and rights
that may arise after the date of execution of this Release, claims and rights
arising under any employee benefit plan (including, but not limited to the
GulfMark Offshore, Inc. Deferred Compensation Plan and the GulfMark Offshore,
Inc. 401(k) Plan) and claims and rights arising under Section 8 of the
Executive’s Employment Agreement.
The Executive understands and agrees that:

  A.   He has a period of 21 days within which to consider whether he desires to
execute this Agreement, that no one hurried him into executing this Agreement
during that 21-day period, and that no one coerced him into executing this
Agreement.     B.   He has carefully read and fully understands all of the
provisions of this Agreement, and declares that the Agreement is written in a
manner that he fully understands.     C.   He is, through this Agreement,
releasing the Releasees from any and all claims he may have against the
Releasees, and that this Agreement constitutes a release and discharge of claims
arising under the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. §§ 621-634, including the Older Workers’ Benefit Protection Act, 29
U.S.C. § 626(f).

 



--------------------------------------------------------------------------------



 



  D.   He declares that his agreement to all of the terms set forth in this
Release is knowing and is voluntary.     E.   He knowingly and voluntarily
intends to be legally bound by the terms of this Release.     F.   He was
advised and hereby is advised in writing to consult with an attorney of his
choice concerning the legal effect of this Release prior to executing this
Release.     G.   He understands that rights or claims that may arise after the
date this Agreement is executed are not waived.     H.   He understands that, in
connection with the release of any claim of age discrimination, he has a period
of seven days to revoke his acceptance of this Release, and that he may deliver
notification of revocation by letter or facsimile addressed to the Vice
President Human Resources of the Company, at 10111 Richmond Avenue, Suite 340,
Houston, TX 77042, or (713) 963-0541. Executive understands that this Agreement
will not become effective and binding with respect to a claim of age
discrimination until after the expiration of the revocation period. The
revocation period commences when Executive executes this Agreement and ends at
11:59 p.m. on the seventh calendar day after execution, not counting the date on
which Executive executes this Agreement. Executive understands that if he does
not deliver a notice of revocation before the end of the seven-day period
described above, that this Agreement will become a final, binding and
enforceable release of any claim of age discrimination. This right of revocation
shall not affect the release of any claim other than a claim of age
discrimination arising under federal law.     I.   He understands that nothing
in this Agreement shall be construed to prohibit Executive from filing a charge
or complaint, including a challenge to the validity of this Agreement, with the
Equal Employment Opportunity Commission or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission.

AGREED AND ACCEPTED, on this _____ day of ________________, ______.

         
 
  RICHARD M. SAFIER    
 
       
 
       
 
 
 
   

-2-